Exhibit 10.10

 

SUPPLEMENT NO. 1 dated as of March 1, 2010 (this “Supplement”), to the U.S.
PLEDGE AGREEMENT dated as of April 29, 2009 (as amended, supplemented or
otherwise modified from time to time, the “U.S. Pledge Agreement”), among
SEAGATE TECHNOLOGY HDD HOLDINGS, an exempted limited liability company organized
under the laws of the Cayman Islands (the “Borrower”), SEAGATE TECHNOLOGY, an
exempted limited liability company organized under the laws of the Cayman
Islands (“Intermediate Holdings”), each subsidiary of the Borrower from time to
time party thereto (each such subsidiary individually, a “Subsidiary Pledgor”
and, collectively, the “Subsidiary Pledgors”; the Borrower, Intermediate
Holdings and the Subsidiary Pledgors are referred to herein individually as a
“Pledgor” and collectively as the “Pledgors”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

A.  Reference is made to (a) the Second Amended and Restated Credit Agreement
dated as of April 3, 2009 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Intermediate
Holdings, the lenders from time to time party thereto (the “Lenders”), the
Administrative Agent and the other agents party thereto, and (b) the U.S.
Guarantee Agreement dated as of April 29, 2009 (as amended, supplemented or
otherwise modified from time to time, the “U.S. Guarantee Agreement”), among the
Guarantors (as defined therein) and the Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the U.S. Pledge Agreement and the Credit
Agreement.

 

C.  The Pledgors have entered into the U.S. Pledge Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit. 
Pursuant to Section 5.12 of the Credit Agreement and the Collateral and
Guarantee Requirement, (a) each Subsidiary that is a U.S. Loan Party that is
formed or acquired after the Second Restatement Effective Date and (b) each
other Loan Party that is formed or acquired after the Second Restatement
Effective Date that owns Equity Interests in a Subsidiary that is organized
under the laws of the United States of America (including any State thereof and
the District of Columbia) that would constitute Collateral if such Loan Party
were a party thereto, in each case is required to enter into the U.S. Pledge
Agreement as a Subsidiary Pledgor upon becoming a Subsidiary Loan Party. 
Section 25 of the U.S. Pledge Agreement provides that such Subsidiaries may
become Subsidiary Pledgors under the U.S. Pledge Agreement by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary (the “New Pledgor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Subsidiary Pledgor under
the U.S. Pledge Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

 

--------------------------------------------------------------------------------


 

Accordingly, the Administrative Agent and the New Pledgor agree as follows:

 

SECTION 1.  In accordance with Section 25 of the U.S. Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the U.S. Pledge Agreement
with the same force and effect as if originally named therein as a Pledgor and
the New Pledgor hereby agrees (a) to all the terms and provisions of the U.S.
Pledge Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof except to the
extent a representation and warranty expressly relates solely to a specific
date, in which case such representation and warranty shall be true and correct
on such date. In furtherance of the foregoing, the New Pledgor, as security for
the payment and performance in full of the Obligations, does hereby create and
grant to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Pledgor’s right, title and interest in and to the
Collateral (as defined in the U.S. Pledge Agreement) of the New Pledgor.  Each
reference to a “Subsidiary Pledgor” or a “Pledgor” in the U.S. Pledge Agreement
shall be deemed to include the New Pledgor.  The U.S. Pledge Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  The New Pledgor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Pledgor and the Administrative Agent.  Delivery
of an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

 

SECTION 5.  Except as expressly supplemented hereby, the U.S. Pledge Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of

 

2

--------------------------------------------------------------------------------


 

the remaining provisions contained herein and in the U.S. Pledge Agreement shall
not in any way be affected or impaired (it being understood that the invalidity
of a particular provision in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction).  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the U.S. Pledge Agreement.  All
communications and notices hereunder to the New Pledgor shall be given to it at
the address set forth under its signature hereto, below, with a copy to the
Borrower.

 

SECTION 9.  The New Pledgor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

 

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Administrative Agent have duly
executed this Supplement to the U.S. Pledge Agreement as of the day and year
first above written.

 

 

SEAGATE HDD CAYMAN,

 

 

 

 

 

   by

/s/ Kenneth M. Massaroni

 

 

Name: Kenneth M. Massaroni

 

 

Title:   Director

 

 

Address:

 

 

920 Disc Drive

 

 

Scotts Valley, California 95066

 

[Signature Page to Supplement No. 1 to the U.S. Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

 

 

 

 

   by

/s/ Sharon Bazbaz

 

 

Name: Sharon Bazbaz

 

 

Title:  Vice President

 

[Signature Page to Supplement No. 1 to the U.S. Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to

Supplement No. 1

to the U.S. Pledge Agreement

 

Pledged Securities of the New Pledgor

 

CAPITAL STOCK OR OTHER EQUITY INTERESTS

 

Issuer

 

Number of
Certificate(1)

 

Registered
Owner

 

Number and
Class of Shares
or Other
Equity Interests

 

Percentage of
Shares or Other
Equity Interests

 

Seagate Technology International

 

21

 

Seagate HDD Cayman

 

6,441 Class A

 

100%

 

Seagate Technology (US) Holdings, Inc.

 

3

 

Seagate HDD Cayman

 

200 Common

 

100%

 

 

DEBT SECURITIES

 

Supplement No. 1 dated as of March 1, 2010 to the Global Intercompany Note dated
as of April 29, 2009 among Intermediate Holdings, the Borrower and each of the
Intercompany Lenders and Intercompany Debtors party thereto.

 

--------------------------------------------------------------------------------

(1) It is hereby acknowledged that the share certificates of Seagate Technology
International (Certificate No. 20) and Seagate Technology (US) Holdings Inc.
(Certificates Nos. 1 and 2) that were pledged by the Borrower pursuant to the
U.S. Pledge Agreement shall be canceled and replaced with the respective
certificates indicated in this Schedule.

 

--------------------------------------------------------------------------------


 

Supplement to Schedule II

to the U.S. Pledge Agreement

 

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of Shares
or Other
Equity Interests

 

Percentage of
Shares or Other
Equity Interests

 

Seagate HDD Cayman

 

1

 

Seagate Technology HDD Holdings

 

100 Common

 

100%

 

 

--------------------------------------------------------------------------------